Citation Nr: 0943089	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Memphis, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at the 
South Hospital of the Methodist Memphis Healthcare System on 
June 26, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1969 to 
June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Memphis, Tennessee 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.

In May 2009, the Veteran appeared and gave testimony before 
the undersigned Veterans Law Judge; however, while he had 
indicated a desire in his substantive appeal for a hearing on 
the issue of unreimbursed medical expenses, at the hearing, 
the Veteran stated that he did not wish to address this 
issue, and only provided testimony on his claim for a higher 
rating for posttraumatic stress disorder (PTSD).  
Nevertheless, as the Veteran was given an opportunity to 
provide testimony on this issue, but declined, the Board 
considers his request for a hearing to have been satisfied.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress 
disorder (PTSD) and for a puncture wound to his thigh.

2.  The Veteran presented to the emergency room at South 
Hospital of the Methodist Memphis Healthcare System, on June 
26, 2006 with a chief complaint of flank pain.

3.  The objective evidence reflects that a VA facility was 
feasibly available to the Veteran to treat his flank pain.  



CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on June 26, 2006, pursuant to the 
Veterans Millennium Health Care and Benefits Act, are not 
met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 
17.121, 17.1000-17.1002 (prior to, and subsequent to October 
10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; 

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

As an initial matter it is concluded that the Veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728 for the 
emergency treatment provided, because his emergency treatment 
was not related to either of his two service connected 
disabilities (PTSD and a puncture wound to the leg); his 
flank pain was not aggravating either service connected 
disability; he is not rated as totally disabled; and he is 
not involved in vocational rehabilitation through VA.  See 38 
C.F.R. § 17.1002.

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may." This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to how long any emergent 
treatment was continued because the issue is not whether 
emergency treatment was rendered, but rather whether a 
reasonably feasible VA facility was available.  Therefore, 
although the Veteran has not been apprised of the revised 
version of § 1725, the Board finds that there is no prejudice 
to the Veteran by this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given 
retroactive effect; because, whether the version effective 
prior to October 10, 2008 or the version effective since 
October 10, 2008 is applied, the result is the same.  Namely, 
the appeal must be denied.




Analysis

The Veteran presented to the South Hospital of the Methodist 
Memphis Healthcare System on June 26, 2006, where he received 
treatment for flank pain.  The Veteran seeks reimbursement 
for the medical expenses associated with the treatment he 
received at this non-VA facility.  His argument is that he 
blacked out because of pain, and his sister called the VA 
number and was reportedly told to either call 911 or proceed 
to the nearest emergency room.  The Veteran has argued that 
had he known that he would have to pay for this treatment he 
would not have gone. 

In his substantive appeal, the Veteran asserted that he had 
blacked out from pain, and he argued that he had a kidney 
stone which he believed constituted an emergency.  However, 
the issue before the Board is not whether the Veteran's flank 
pain constituted an emergency, but rather whether it was 
reasonably feasible to go to a VA facility.

It is not disputed that the Veteran is financially liable to 
the Methodist Memphis Healthcare System; that the Veteran 
does not have any form of health insurance or coverage; that 
the Veteran does not have any legal recourse against a third 
party that will pay all or part of the bills; that the 
Veteran's complaints were unrelated to a workplace accident 
or injury; or that he is not eligible for reimbursement under 
38 U.S.C.A. § 1728.

However, the Veteran's claim was denied by the Memphis VA 
Medical Center on the basis that a VA emergency room facility 
was feasibly available to treat his flank pain.  

From a review of the treatment records, it shows that the 
Veteran checked into the emergency room at the South Hospital 
of the Methodist Health Care System, which is located fewer 
than 9 miles from the VA hospital (per a search on 
mapquest.com).  
While the Veteran indicated that he was blacked out from 
pain, it is noted that the hospital records from 7am that 
morning found the Veteran to be in only mild distress.  While 
the Board does not wish to minimize the Veteran's pain on 
that day, the fact of the matter is that the Veteran was not 
brought to hospital in an ambulance, where the decision which 
hospital to go to was outside of his control; and a VA 
Hospital was located within close proximity to the hospital 
to which he went.  As such, the Board concludes that a VA 
emergency room was feasibly available to treat the Veteran at 
that time.  

Therefore, the criteria for payment or reimbursement of 
unauthorized, non-VA medical expenses incurred on June 26, 
2006 pursuant to the Veterans Millennium Health Care and 
Benefits Act, are not met; as the objective evidence of 
record shows that a VA emergency room facility was feasibly 
available on June 26, 2006 to evaluate the Veteran's flank 
pain.  

Although the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the Veteran received on June 26, 2006, 
under the provisions of 38 U.S.C.A. § 1725.  The appeal is 
therefore denied.

ORDER

Payment or reimbursement for private hospital care expenses 
incurred on June 26, 2006 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


